DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The terminal disclaimer filed on 06/15/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,827,588 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner acknowledged that claims 13-23 and 25 are canceled.  Currently, claims 1-12 and 24 are pending.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-12 and 24 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…wherein the control signal is directly coupled to a switch; wherein the current regulation circuit is directly coupled to the switch and coupled to the control signal from the control circuit…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-12 are allowed as being dependent on claim 1).
"…the current regulation circuit being directly coupled to a switch, the switch being directly coupled to control signal from the control circuit…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 24.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Wu (US 8941328).
Wu discloses a light fixture with a current control circuit connected to the cathode of the light emitting element and a control circuit connected to the cathode of the LED.  However, Wu fails to disclose wherein the control signal is directly coupled to a switch; wherein the current regulation circuit is directly coupled to the switch and coupled to the control signal from the control circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844